Citation Nr: 0734589	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals, right knee injury, status post medial meniscus 
tear with traumatic arthritis and painful motion.

2.  Entitlement to a rating in excess of 10 percent for 
residuals, right knee injury, with lateral instability.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for left knee 
disorder to include as secondary to a service-connected right 
knee disability.

4.  Entitlement to service connection for left knee disorder 
to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The matter of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
has been raised.  The Board refers this matter to the RO for 
appropriate action. 

The issues of entitlement to a rating in excess of 20 percent 
for residuals, right knee injury, status post medial meniscus 
tear with traumatic arthritis and painful motion, entitlement 
to a rating in excess of 10 percent for residuals, right knee 
injury, with lateral instability, and entitlement to service 
connection for left knee disorder, as secondary to a right 
knee injury, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied service 
connection for a left knee disability.  The veteran did not 
perfect his appeal via the submission of a timely substantive 
appeal.

2.  Evidence submitted since the RO's December 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2000 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's December 2000 rating decision; thus, the claim for 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.



Evidence and Background

The veteran submitted a claim in August 2004 to reopen a 
previously-denied claim for service connection for a left 
knee injury as secondary to a right knee disability.  In a 
December 1999 rating decision, the RO denied service 
connection for a left knee disability.  In a December 2000 
rating decision, the veteran's claim was denied on a direct 
and secondary basis, as the RO deemed, "The evidence of 
record does not show the veteran's current disability of the 
left knee was incurred in service or that it is the result of 
his service connected right knee disability."  The veteran 
filed a notice of disagreement, and the RO subsequently 
issued a statement of the case in March 2002.  The veteran, 
however, did not file a substantive appeal. 

A QTC (VA contract examination) medical examination report 
from October 2004 noted, "This [left knee] condition was 
related to the right knee condition."  Further, a letter 
from a VA physician, dated October 2004 stated, "It is my 
strong professional opinion that the arthritis in [the 
veteran's] right knee has at least as likely as not 
contributed to and/or aggravated the progression of the 
arthritis in his left knee."

A November 2004 rating decision denied the veteran's claim to 
reopen, citing the lack of new and material evidence.  
According to the decision, "You were previously denied 
service connection for this condition because there was no 
evidence of this beginning or being caused by your military 
service."  


Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Prior unappealed decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002).  However, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, new and material evidence has 
been added to the claims file.  Pertaining to the issue of 
service connection for the left knee as secondary to his 
service-connected right knee disability, additional medical 
evidence and personal testimony of the veteran has been added 
to the evidentiary record.  Specifically, the medical 
evidence stated that the veteran's left knee condition was 
either caused, or aggravated by, a service-connected 
disability.  The Board notes that there were medical opinions 
of record at the time of the prior unappealed December 2000 
rating decision which the RO found either did not provide a 
rationale or which was speculative.  However, the Board finds 
that these statements coupled with the veteran's testimony at 
a July 2007 personal hearing when considered with the entire 
evidentiary record, is sufficiently new and material and 
provide an adequate basis upon which to reopen the veteran's 
claim.

Therefore, new and material evidence has been received since 
the RO's December 2000 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a left knee disorder to include as secondary to a right knee 
injury is granted.


REMAND

As noted above, the record contains medical evidence that 
suggests that there is an etiological relationship between 
the veteran's service-connected right knee disability and his 
left knee disability.  None of the medical evidence includes 
a rationale, and there is no indication that the veteran's 
claims folder was reviewed.  Pursuant to VA's duty to assist, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2007).  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 19, 2006).   
In addition, the Board notes that during the veteran's July 
2007 Board hearing, the veteran noted that he was currently 
receiving treatment for his service-connected right knee 
disability at the Augusta VA Medical Hospital in Augusta, 
Georgia.  The record on appeal contains some medical records 
from the facility dated from April 2002 to August 2004.  
However, the veteran clearly indicated that he has had 
ongoing treatment since that time.  Because the veteran's 
claims file does not contain these records, there may be 
outstanding medical records, applicable to the veteran's 
claim, that have not been obtained by the RO.  When reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained, as well as any 
additional medical records not currently in the veteran's 
claims file, in compliance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his bilateral knee conditions.  Of 
particular interest are medical records 
from Augusta VA Medical Hospital in 
Augusta, Georgia dated from 2004 through 
the present.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from this/these 
provider(s) that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.

2.  After receiving the above medical 
records, to the extent possible, schedule the 
veteran for a VA examination to determine the 
current severity of his service-connected 
right knee disability and the nature and 
etiology of his nonservice-connected left 
knee condition.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should also respond 
to the following:

Is it at least as likely as not that the 
veteran has a current left knee disability 
that is due to, the result of, or aggravated 
by the veteran's service-connected right knee 
disability, or that is otherwise 
etiologically related to the veteran's 
military service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue(s) 
remain(s) denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


